                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:20-cv-00024-M

 LARRY DAY,                                     )
                                 Plaintiff,     )
                                                )
 V.                                             )                    ORDER
                                                )
 BMW OF NORTH AMERICA, LLC,                     )
                      Defendant.                )


       This matter is before the Court on Defendant's Motion to Dismiss Pursuant to Rule

12(b)(6) [DE-21]. "Where an amended complaint has been filed with leave of court, motions to

dismiss earlier complaints are denied as moot. Plaintiff's original complaint in now ' of no legal

effect."' Parsons v. N Carolina Dep 't of Revenue, No. 5:18-cv-452-FL, 2019 WL 2181913, at *2

(E.D.N.C. May 20, 2019) (citing Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir.

2001)); see also Charles Alan Wright & Arthur R. Miller, 6 Fed. Prac. & Proc. Civ. § 1476 (3d ed.

2020) ("A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies

and remains in effect throughout the action unless it subsequently is modified. Once an amended

pleading is interposed, the original pleading no longer performs any function in the case .... ")

(footnote omitted). Plaintiff was granted leave to file an amended complaint [March 31, 2020 Text

Order] which he did on April 21, 2020 [DE-25]. This Amended Complaint supersedes the

complaint it modifies and therefore the pending motion to dismiss the earlier complaint [DE-21]

is DENIED as moot.
                                   j
       SO ORDERED this the -ZS day of April, 2020.~ /[                    M--u-(( ~
                                                         RICHARD E. MYERS II
                                                         U.S. DISTRICT COURT JUDGE




            Case 5:20-cv-00024-M Document 27 Filed 04/23/20 Page 1 of 1
